Citation Nr: 0529633	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-16 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension. 
 
2.  Entitlement to service connection for headaches. 
 
3.  Entitlement to service connection for mashed feet. 
 
4.  Entitlement to service connection for right hand tendon 
laceration. 
 
5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pancreatitis. 
 
6.  Entitlement to service connection for welts.

7.  Entitlement to service connection for arthritis.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the low back. 

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2005) for partial rib removal. 
 
10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
excision of an adrenal mass. 
 
11.  Entitlement to a total rating based on unemployability 
due to service-connected disability. 


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had honorable active military service from 
September 11, 1968, to July 1, 1971.  There was a period of 
service under other than honorable conditions from July 2, 
1971, to April 18, 1975.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Muskogee, Oklahoma.  This 
case has been advanced on the Board's docket.  See 38 C.F.R. 
§ 20.900(c) (2004).

Claims of service connection for pancreatitis and 
degenerative disc disease were previously denied in November 
1995.  The veteran was notified of the denial in July 1996, 
but he did not initiate an appeal.  Consequently, new and 
material evidence is required to reopen these claims.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  
The Board has characterized the currently appealed issues 
accordingly.

REMAND

A review of the claims folder reflects that in a rating 
decision dated in May 2003 and in the November 2003 statement 
of the case pertaining to most of the issues on appeal, it 
was recorded that service medical records were considered by 
the RO in adjudicating the service connection claims.  
Nevertheless, the record does not now contain the veteran's 
service medical records.  The RO noted in a January 2004 
internal electronic mail message that the veteran's service 
medical records had been misplaced.  A search was requested.  
Several days later, the RO sent the veteran a letter in which 
it was explained that there had been an unusual delay in 
getting records from the service department.  This action is 
curious in light of earlier documents such as the November 
2003 statement of the case in which it was clearly noted that 
the RO, not the service department, had the veteran's service 
medical records.  As noted above, a search at the RO was 
requested, but there is no indication in the file that one 
was conducted.  Consequently, further action along these 
lines is required.

As for the § 1151 claims, the veteran asserts that he has had 
additional disability due to negligence on the part of VA in 
performing a 1999 operation on his adrenal gland.  Medical 
opinion evidence should be sought on this question.  
38 C.F.R. § 3.159 (2005).  

The Board also notes that a claim of service connection for 
insomnia was denied by the RO in May 2003.  The veteran 
submitted a notice of disagreement later that same month that 
specifically referred to his disagreement with the denial of 
service connection for insomnia.  However, no statement of 
the case was issued.  A remand of this issue is therefore 
required so that a statement of the case may be issued.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED the following actions:

1.  The RO should undertake a search to 
find the veteran's misplaced service 
medical records.  The results of the 
search should be documented in the 
claims file.  If no records are found, 
the service department should be 
contacted in an attempt to reconstruct 
any records or facts pertinent to the 
veteran's military service and any in-
service medical treatment or evaluation.  
If the attempt to obtain records is 
unsuccessful, the appellant and his 
representative should also be informed 
of any negative results.  They should be 
given an additional opportunity to 
obtain pertinent records.

2.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who treated him during service, and 
after service until 1978 for all 
conditions claimed on appeal.  After 
securing the necessary authorizations, 
the RO should request copies of all 
identified records and associate them 
with the claims file, if not already of 
record. 

3.  Following a reasonable period of 
time for receipt of any additional 
information requested above, the veteran 
should be scheduled for a VA examination 
to ascertain the status of all 
disabilities that may have resulted from 
the 1999 surgery to remove the right 
adrenal gland.  All clinical findings 
should be reported in detail and 
correlated to specific diagnoses.  (The 
veteran should be afforded specialist 
examinations if clinically indicated.)  
The claims file and a copy of this 
remand should be made available to the 
physician designated to examine the 
veteran.  A comprehensive clinical 
history should be obtained.  Based on 
the clinical evidence, the examiner 
should express an opinion, with complete 
rationale, as to whether the veteran now 
experiences additional disability due to 
the surgery and whether any such 
additional disability was proximately 
caused by carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA, or was proximately caused by an 
event not reasonably foreseeable.

4.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond thereto.  The supplemental 
statement of the case should reflect 
the need to submit new and material 
evidence with respect to the 
pancreatitis and degenerative disc 
disease claims, and should specifically 
refer to 38 C.F.R. § 3.156(a) (2005).  

5.  The RO should also issue a 
statement of the case on the question 
of service connection for insomnia.  
If, and only if, the veteran files a 
timely substantive appeal, this issue 
should be returned to the Board for 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

